Citation Nr: 9921816	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-05 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease, to 
include valvular heart disease, right bundle branch block, 
coronary artery disease, and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for valvular heart disease, hypertension, 
coronary artery disease, and right bundle branch block.


REMAND

The appellant submitted the following statement, dated June 
1998, from Dr. Karen Wunderlich:

I have reviewed [the appellant's] 
previous and current records per your 
request.  My medical evaluation of these 
records and my current findings support 
[that the appellant] contracted an 
infection during his military service[] 
that le[]d to mitral valve d[y]sfunction, 
resulting in [hypertension] and 
eventually mitral valve failure and 
required replacement.

The Board finds that Dr. Wunderlich's statement must be 
clarified further.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO is to write to Dr. Karen 
Wunderlich and attach a copy of her June 
1998 letter and ask her the following 
questions:

(1) What records did you review in making 
your determination in the June 1998 
letter?  Did these records include the 
appellant's service medical records?

(2) Please clarify what you mean by 
"infection."

(3) Please substantiate your medical 
opinion with clinical findings in the 
medical records that you reviewed in 
making your determination.  Please attach 
any medical documentation which you find 
corroborates your determination.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


